Citation Nr: 1446828	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  02-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for narcolepsy.  

2. Entitlement to service connection for a low back disorder, to include as due to narcolepsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the appellant/spouse, the Veteran's daughters, and two of the Veteran's friends.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.  The Veteran died in January 2009.  The appellant is his widow.  

These matters are before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona denying service connection for the low back disability and a December 2013 rating decision granting service connection for narcolepsy issued by the Appeals Management Center.  

In April 2009, these issues were dismissed due to the Veteran's death in January 2009.  In October 2011, the RO determined that the appellant was a proper claimant for the purposes of basic eligibility for substitution upon the death of a claimant.  These issues were remanded for further development in February 2012 and March 2013.  

In September 2002, the Veteran and a witness testified before a Decision Review Officer (DRO) in Phoenix, Arizona.  A transcript of that hearing is of record.

 In September 2006, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In May 2010, and subsequent to the death of the Veteran, the appellant and several witnesses testified before a DRO in Phoenix, Arizona.  A transcript of that hearing is of record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's January 2014 communication served as a timely notice of disagreement (NOD) as to the initial rating assigned by the December 2013 rating decision granting service connection for narcolepsy.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing the claim for an initial rating in excess of 10 percent for narcolepsy.  Under these circumstances, the Board has no discretion and is obliged to remand this claim for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

As to the back disability, a new VA examination was conducted in March 2013.  The examiner persisted in not considering the Veteran's statements that he had experienced back pain since service, and noted that "it is difficult to attribute a serious spinal condition thirty years later to a single transient incident of back pain, lasting a few days."  While the medical record does not reference back pain prior to 1997, the Veteran was competent to report having experienced back pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Upon remand, the AOJ is to obtain a medical opinion that considers all the relevant evidence of record, including the Veteran's competent lay statements that he experienced back pain since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence may be competent to support presence of a disability even where not corroborated by contemporaneous medical evidence).  

A May 2010 statement by the appellant advanced the theory that the Veteran's disability stemmed from a tumor removed from his back in service.  The Veteran's STRs do not reference this event.  Upon remand, request that the appellant provide any and all information related to this surgery, including the name of the hospital where it occurred.  The appellant has asserted in a June 2014 statement that she believes that the Veteran's back pain was caused by a 1964 incident where he fell from a staircase with a cup in his hand.  The Veteran's service treatment records (STRs) contain a notation that in May 1965 the Veteran fell with a glass in his hand while climbing stairs.  The examiner should consider whether the Veteran's back disability might have been caused by these incidents upon remand.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask that she provide any and all evidence about the removal of a tumor from the Veteran's back while in service, as referenced in the appellant's May 2010 statement.  As part of this request for evidence, the appellant should identify the hospital where the procedure was conducted.  

If the appellant identifies a hospital but does not provide treatment records from said hospital, obtain the appropriate authorization and request the treatment records related to the Veteran.  All attempts to obtain these records must be documented in the claims file.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the appellant of the records that were not obtained, (2) tell the appellant what steps were taken to obtain them, and (3) tell the appellant that the claim will be adjudicated without the records but that if she later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).  

2.  Thereafter, forward the claims file to an appropriate medical professional who has not opined on this matter before.  After reviewing the claims file, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability was etiologically related to his active service, to include the August 1963 report of low back pain, a May 1965 fall from stairs, and any procedure removing a tumor or growth from the Veteran's back.  

The examiner is advised that the Veteran was competent to speak to the symptom of low back pain and his medical history.  In that regard, the examiner should opine as to whether the record documents complaint, treatment, or diagnosis that coincides with the years the Veteran reports during which symptoms occurred.  If the examiner finds the Veteran's self-report of symptoms to be inconsistent or implausible in light of the evidence of record, the examiner should so state.  The examiner may not, however, disregard the Veteran's competent lay statements without explanation.  The examiner is informed that the Veteran has reported experiencing back pain service, as expressed in the June 2007 notice of disagreement (NOD).  

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability was caused or aggravated by his service-connected narcolepsy.  The examiner is asked to consider the Veteran's report in a March 1998 seizure questionnaire provided by the Social Security Administration (SSA) that he had a car accident because he fell asleep and hit another car.  The examiner's attention is also drawn to a May 2010 lay statement from J.M. asserting that he witnessed the Veteran falling asleep while driving.  

A full and complete rationale for any opinion expressed is required.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.   

3.  Provide the appellant and her representative with a statement of the case (SOC) on the issue of entitlement to an initial rating in excess of 10 percent for narcolepsy, and inform the appellant of the requirements to complete an appeal with respect to this new issue.  If the appellant perfects an appeal with respect to this issue, ensure that all indicated development is completed before the issue is certified for appellate consideration.  

4.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought 
is not granted to the appellant's satisfaction, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



